[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 97-1541

                      WILLIAM H. MOORE,

                    Plaintiff, Appellant,

                             v.

                COUNTY OF WORCESTER, ET AL.,

                   Defendants, Appellees.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Edward F. Harrington, U.S. District Judge]

                                        

                           Before

                   Torruella, Chief Judge,
              Boudin and Stahl, Circuit Judges.

                                        

William H. Moore on brief pro se.
Edward P. Ryan, Jr.                               and                                    O'Connor &amp; Ryan, P.C.                                                         on brief for appellee
Worcester County.
Scott Harshbarger                            , Attorney General, and                                                     Ellyn H. Lazar                                                                  , Assistant
Attorney General, on brief for appellees District Attorney John Conte
and Assistant District Attorney Joseph Lostracco.

                                        

                     September 29, 1997
                                        

          Per Curiam. The filled-in form plaintiff contends

he returned to the court does not appear in the district court

record. Consequently, the district court did not err or abuse

its discretion in assessing a filing fee or denying plaintiff's

motion to vacate. 

          The case was properly dismissed under 28 U.S.C. S

1915(e)(2)(B). 

          Affirmed.

                             -2-